Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Agreement (this “Agreement”) is entered into as of this _______day of
________by and between Diedrich Coffee, Inc., a Delaware corporation (the
“Company”), and _______(“Indemnitee”).

RECITALS

WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

WHEREAS, the Company has adopted provisions in its Bylaws providing for
indemnification of its officers and directors to the fullest extent authorized
by the General Corporation Law of the State of Delaware, and the Company wishes
to clarify and enhance the rights and obligations of the Company and Indemnitee
with respect to indemnification;

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter.

AGREEMENT

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of the Company faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.



--------------------------------------------------------------------------------

2. Indemnification. The Company shall indemnify and hold harmless Indemnitee to
the fullest extent authorized by the General Corporation Law of the State of
Delaware, as the same exists or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment). Without diminishing the scope of the
indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:

(a) to the extent expressly prohibited by Delaware law or the Bylaws of the
Company;

(b) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made for the purchase or sale by Indemnitee of
securities of the Company pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended, or any similar successor statute;

(c) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or other enterprise
where Indemnitee is or was serving at the request of the Company, except in
respect of any indemnity exceeding the payment under such insurance, clause,
by-law or agreement; and

(d) in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated by Indemnitee, except a judicial proceeding
or arbitration pursuant to Section 10 to enforce rights under this Agreement,
unless the action, suit or proceeding (or part thereof) was authorized or
ratified by the Board of Directors of the Company.

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or threatened to be made a party to, or was or is otherwise involved in, any
Proceeding (other than an action by or in the name of the Company) by reason of
the fact that Indemnitee is or was a director, officer, employee, agent or
trustee of the Company or while a director, officer, employee, agent or trustee
of the Company is or was serving at the request of the Company as a director,
officer, employee, agent or trustee of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by Indemnitee,
whether the basis of such Proceeding is alleged action in an official capacity
as a director, officer, employee, agent or trustee or in any other capacity
while serving as a director, officer, employee, agent or trustee. Pursuant to
this Section, Indemnitee shall be indemnified against all expense, liability and
loss (including judgments, fines, ERISA excise taxes or penalties, amounts paid
in settlement by or on behalf of Indemnitee, and Expenses (as defined below))
actually and reasonably incurred or suffered by Indemnitee in connection with
such Proceeding, if Indemnitee met any applicable standard of conduct set forth
in the General Corporation Law of the State of Delaware.

 

2



--------------------------------------------------------------------------------

4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to, or was or is otherwise involved in, any Proceeding brought by
or in the name of the Company to procure a judgment in its favor by reason of
the fact that Indemnitee is or was a director, officer, employee, agent or
trustee of the Company or while a director, officer, employee, agent or trustee
of the Company is or was serving at the request of the Company as a director,
officer, employee, agent or trustee of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by Indemnitee,
whether the basis of such Proceeding is alleged action in an official capacity
as a director, officer, employee, agent or trustee or in any other capacity
while serving as a director, officer, employee, agent or trustee. Pursuant to
this Section, Indemnitee shall be indemnified against all expense, liability and
loss (including judgments, fines, ERISA excise taxes or penalties, amounts paid
in settlement by or on behalf of Indemnitee, and Expenses) actually and
reasonably incurred or suffered by Indemnitee in connection with such Proceeding
if Indemnitee met the applicable standard of conduct set forth in the General
Corporation Law of the State of Delaware; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which Delaware law expressly prohibits such indemnification by reason of any
adjudication of liability of Indemnitee to the Company, unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is entitled to indemnification for such expense, liability and loss
as such court shall deem proper.

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding any limitations of Section 3 and 4 above, to the extent that
Indemnitee has been successful, on the merits or otherwise, in whole or in part,
in defense of any Proceeding, or in defense of any claim, issue or matter
therein, including, without limitation, the dismissal of any action without
prejudice, or if it is ultimately determined that Indemnitee is otherwise
entitled to be indemnified against Expenses, Indemnitee shall be indemnified
against all Expenses reasonably incurred or suffered by Indemnitee in connection
therewith.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expense, liability and loss (including judgments, fines, ERISA excise taxes or
penalties, amounts paid in settlement by or on behalf of Indemnitee, and
Expenses) actually and reasonably incurred or suffered in connection with any
Proceeding (including a Proceeding brought by or on behalf of the Company), but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such expense, liability and
loss actually and reasonably incurred or suffered to which Indemnitee is
entitled.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or

 

3



--------------------------------------------------------------------------------

suffered by Indemnitee or on Indemnitee’s behalf if Indemnitee appears as a
witness or otherwise incurs legal expenses as a result of or related to
Indemnitee’s service as a director or officer of the Company, in any threatened,
pending or completed legal, administrative, investigative or other proceeding or
matter to which Indemnitee neither is, nor is threatened to be made, a party.

8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7 the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors
(as defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (as defined below) in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; or (d) the
stockholders of the Company. Such Independent Counsel shall be selected by the
Board of Directors and approved by Indemnitee. Upon failure of the Board of
Directors so to select such Independent Counsel or upon failure of Indemnitee so
to approve, such Independent Counsel shall be selected upon application to a
court of competent jurisdiction. Such determination of entitlement to
indemnification shall be made, and such indemnification shall be paid in full by
the Company, not later than sixty calendar days after receipt by the Company of
a written request for indemnification. Such request shall include documentation
or information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the Company’s Bylaws or any directors’ and officers’
liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
in writing the Board of Directors or such other person or persons empowered to
make the determination as provided in Section 8 that Indemnitee has made such
request for indemnification. Upon making such request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption. If the person or persons so empowered to make such
determination shall have failed to make the requested determination with respect
to indemnification within sixty calendar days after receipt by the Company of
such request, a requisite determination of entitlement to indemnification shall
be deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 3 or 4
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself: (a) create a presumption that
Indemnitee has not met the

 

4



--------------------------------------------------------------------------------

applicable standard of conduct set forth in the General Corporation Law of the
State of Delaware; or (b) otherwise adversely affect the rights of Indemnitee to
indemnification except as may be provided herein.

10. Remedies of Indemnitee in Cases of Determination Not to Indemnify or to Pay
Expenses; Right to Bring Suit. In the event that a determination is made that
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses have not been timely paid pursuant
to Section 15, Indemnitee may at any time thereafter bring suit against the
Company in a court of competent jurisdiction in the State of Delaware of
entitlement to such indemnification or payment. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within sixty days following the filing of the demand for
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. In (a) any suit or
arbitration brought by Indemnitee to enforce a right to indemnification
hereunder (but not in a suit or arbitration brought by Indemnitee to enforce a
right to an advancement of Expenses) it shall be a defense that, and (b) any
suit brought by the Company to recover an advancement of Expenses pursuant to
the terms of an undertaking, the Company shall be entitled to recover such
Expenses in the event of a final judicial decision from which there is no
further right to appeal that, Indemnitee has not met the applicable standard for
indemnification set forth in the General Corporation Law of the State of
Delaware. Neither the failure of the Company (including the Disinterested
Directors, a committee of Disinterested Directors, Independent Counsel, or its
stockholders) to have made a determination prior to the commencement of such
suit that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in the General
Corporation Law of the State of Delaware, nor an actual determination by the
Company (including the Disinterested Directors, a committee of Disinterested
Directors, Independent Counsel, or its stockholders) that Indemnitee has not met
such applicable standard of conduct shall create a presumption that Indemnitee
has not met the applicable standard of conduct or, in the case of such a suit
brought by Indemnitee, be a defense to such suit. If a determination is made or
deemed to have been made pursuant to the terms of Section 8 or 9 that Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
and is precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable. The Company further agrees to stipulate in any court or before
any arbitrator pursuant to this Section 10 that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary. If the court or arbitrator shall determine that Indemnitee is entitled
to any indemnification or payment of Expenses hereunder, the Company shall pay
all Expenses actually and reasonably incurred by Indemnitee in connection with
such adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings), and in any suit brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the Company
shall pay all Expenses actually and reasonably incurred by Indemnitee in
connection with such suit to the extent Indemnitee has been successful, on the
merits or otherwise, in whole or in part, in defense of such suit.

 

5



--------------------------------------------------------------------------------

11. Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right which Indemnitee may now or hereafter acquire under any law,
agreement, vote of stockholders or Disinterested Directors, provisions of the
Certificate of Incorporation or Bylaws or otherwise.

12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any Expenses actually and reasonably incurred by
Indemnitee.

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company or is serving at the request of the
Company as a director, officer, employee, agent or trustee of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan, and shall continue
thereafter with respect to any possible claims based on the fact that Indemnitee
was a director, officer, employee or agent of the Company or was serving at the
request of the Company as a director, officer, employee, agent or trustee of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan. This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of
Indemnitee’s heirs, executors and administrators.

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not within 60 calendar days of receipt of notice from Indemnitee
in fact have employed counsel to assume

 

6



--------------------------------------------------------------------------------

the defense of the action, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s written consent, or for any judicial or arbitral award if the Company
was not given an opportunity, in accordance with this Section 14, to participate
in the defense of such Proceeding. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on or disclosure
obligation with respect to Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee will unreasonably withhold its consent to any
proposed settlement.

15. Advancement of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition of any Proceeding shall be paid by the Company at the
request of Indemnitee, each such payment to be made within twenty calendar days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such payment or payments from time to time. Indemnitee’s entitlement
to such Expenses shall include those incurred in connection with any Proceeding
by Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall: (a) reasonably evidence the
expenses and costs incurred by Indemnitee in connection therewith; and (b) if
the General Corporation Law of the State of Delaware requires, where the
Expenses were incurred by Indemnitee in Indemnitee’s capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
Indemnitee) shall include or be accompanied by an undertaking to repay all
amounts so advanced if it shall ultimately be determined, by final judicial
decision from which there is no further right to appeal, that Indemnitee is not
entitled to be indemnified for such Expenses by the Company as provided by this
Agreement or otherwise. Indemnitee’s undertaking is not required to be secured.

16. Insurance. The Company may maintain insurance against liability arising out
of this Agreement or otherwise.

17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

 

7



--------------------------------------------------------------------------------

18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

19. Definitions. For purposes of this Agreement:

(a) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(b) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification or
payment of Expenses under Sections 8, 10 and 12 above but shall not include the
amount of judgments, fines, ERISA excise taxes or penalties actually levied
against Indemnitee or any amounts paid in settlement by or on behalf of
Indemnitee.

(c) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(d) “Proceeding” means any action, suit, arbitration, alternative dispute
mechanism, inquiry, administrative or legislative hearing, investigation or any
other actual, threatened or completed proceeding, for which indemnification is
not prohibited under Sections 2(a)-(c), including any and all appeals, whether
civil, criminal, administrative or investigative, to which Indemnitee was or is
made a party or is threatened to be made a party or is otherwise involved by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company or is or was serving at the request of the Company as a
director, officer, employee, agent or trustee of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan.

 

8



--------------------------------------------------------------------------------

20. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.

(d) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

DIEDRICH COFFEE, INC. By           Indemnitee



--------------------------------------------------------------------------------

EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

I ________________________, agree to reimburse the Company for all expenses paid
to me by the Company in connection with any Proceeding (as defined in the
Indemnification Agreement dated as of ________between me and the Company), in
the event, and to the extent that it shall ultimately be determined by final
judicial decision from which there is no further right to appeal that I am not
entitled to be indemnified by the Company for such expenses.

Signature____________________________________
Typed Name_________________________________
Office______________________________________

___________) ss:

Before me ___________, on this day personally appeared______ , known to me to be
the person whose name is subscribed to the foregoing instrument, and who, after
being duly sworn, stated that the contents of said instrument is to the best of
his/her knowledge and belief true and correct and who acknowledged that he/she
executed the same for the purpose and consideration therein expressed.

GIVEN under my hand and official seal at _______, this _______ day of _______,
200__.

 

  Notary Public

My commission expires: